EXHIBIT 10(E)

 

Jun 25 2004

 

CHANGE IN TERMS AGREEMENT

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call/Coll

 

Account

 

Officer

 

Initials

$

5,000,000.00

 

06-14-2004

 

 

 

0000011001

 

402/326

 

E0100567162

 

RXW07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.  Any Item above
containing **** has been omitted due to text length limitations.

 

Borrower:

 

The Ohio Art Company

 

Lender:

 

KeyBank National Association

 

 

1 Toy St, P.O. Box 111

 

 

 

OH-MM-Sandusky

 

 

Bryan, OH 43506

 

 

 

135 East Washington Row

 

 

 

 

 

 

Sandusky, OH 44670

 

Principal Amount: $5,000,000.00

 

Initial Rate: 3.500%

 

Date of Agreement: June 14, 2004

 

DESCRIPTION OF EXISTING INDEBTEDNESS.  Obligor No.: 100567162.

Obligation No.: 11001.

 

Original Promissory Note dated May 21, 2003, in the principal amount of
$5,000,000.00

 

DESCRIPTION OF CHANGE IN TERMS. The Index currently is 4.00% per annum. The
interest rate to be applied to the unpaid principal balance of this Note will be
at a rate of one half percentage point(s) under the Index, resulting in an
initial rate of 3.50% per annum. NOTICE: Under no circumstances will the
interest rate on this Note be more than the maximum rate allowed by applicable
law.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, Including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writting. Any maker
or endorser, including accommodation makers, will not be released by virtue of
this Agreement. If any person who signed the original obligation does not sign
this Agreement below, then all persons signing below acknowledge that this
Agreement is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

NOTICE: FOR THIS NOTICE “YOU” MEANS THE BORROWER AND “CREDITOR” AND “HIS” MEANS
LENDER.

 

WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

CIT SIGNERS:

 

 

THE OHIO ART COMPANY

 

By:

/s/ Jerry D. Kneipp

6/29/04

 

Jerry D. Kneipp, C.F.O & Treasurer of The Ohio Art
Company

 

 

LASER PRO Lending, Ver.5.23.30.004 Copr. Harland Financial Solutions, Inc. 1997,
2004.  All Rights Reserved

--------------------------------------------------------------------------------